

115 HR 6546 IH: Chetco River Protection Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6546IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. DeFazio (for himself, Mr. Huffman, Ms. Bonamici, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to make technical corrections to the segment designations for the Chetco River, Oregon. 
1.Short titleThis Act may be cited as the Chetco River Protection Act of 2018. 2.Technical Corrections to the Wild and Scenic Rivers ActSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended— 
(1)by inserting before The 44.5-mile the following:  (A)Designations; (2)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; 
(3)in clause (i), as redesignated— (A)by striking 25.5-mile and inserting 27.5-mile; and 
(B)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek; (4)in clause (ii), as redesignated— 
(A)by striking 8 and inserting 7.5; (B)by striking Boulder Creek and inserting Mislatnah Creek; and 
(C)by striking Steel Bridge and inserting Eagle Creek; (5)in clause (iii), as redesignated— 
(A)by striking 11 and inserting 9.5; and (B)by striking Steel Bridge and inserting Eagle Creek; and 
(6)by adding at the end the following:  (B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A), is withdrawn from all forms of— 
(i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and 
(iii)disposition under all laws pertaining to mineral leasing, geothermal leasing, or mineral materials.. 